Citation Nr: 0934241	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely appeal was received for the issue of service 
connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to August 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
determination letter by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2009, the 
Veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  

The evidence of record raises a claim seeking to reopen the 
underlying claim seeking service connection for PTSD.  As 
this matter is not before the Board it is referred to the RO 
for further action.  


FINDINGS OF FACT

1.  A July 2004 rating decision denied the Veteran's claim of 
service connection for PTSD; notice was provided to the 
Veteran on July 26, 2004.

2.  The Veteran filed a notice of disagreement that was dated 
on July 27, 2004 and received on August 1, 2004.

3.  An August 2005 statement of the case (SOC) was sent to 
the Veteran's most recently known address; the Veteran was 
informed therein of the time limit required to submit his 
substantive appeal.

4.  The next communication from the Veteran was received in 
March 2006; there was no communication between August 2005 
and March 2006 that could reasonably be construed as a 
substantive appeal.  

5.  The Veteran was informed by an April 2006 determination 
letter and a July 2006 SOC from the RO that because a Form 9 
(substantive appeal) was not received within one year after 
the original notification letter or within 60 days of the 
SOC, the appeal period had expired and the July 2004 rating 
decision was final.  
CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the July 
2004 rating decision that denied the Veteran's claim of 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.

With the above criteria in mind, the relevant facts will be 
summarized.  A July 2004 rating decision denied service 
connection for PTSD.  Copies were sent to the Veteran's last 
known address and to his representative.  On August 1, 2005, 
VA received a notice of disagreement that was dated July 27, 
2005.  In that NOD, the Veteran specifically indicated that 
he disagreed with the decision that denied service connection 
for PTSD.  He reported that he threw out the letter that 
advised him to file an NOD.  The RO accepted the NOD as 
timely and on August 12, 2005 an SOC was sent to the 
Veteran's most recently known address.  A copy of the SOC was 
also sent to his representative.  This document informed the 
Veteran of the time limit required to submit his substantive 
appeal.  There was no indication that it was retuned as 
undeliverable.  

Given the above, the Veteran had until October 11, 2005, to 
file either a substantive appeal or a request for an 
extension of time concerning the issue of service connection 
for PTSD.  38 C.F.R. §§ 20.302(b), 20.303.  However, the next 
correspondence from the Veteran was not received until March 
2006, at which time he claimed that he had been informed that 
an SOC was issued in August 2005, but that he never received 
a copy.  No correspondence was received between August 12, 
2005, and March 15, 2006, which could be even loosely 
interpreted as an appeal.  The Veteran was thereafter 
informed by letter from the RO dated in April 2006 that his 
substantive appeal with respect to the denial of service 
connection for PTSD had not been timely received, that his 
appeal period had expired, that the July 2004 decision was 
final, and that in order to reopen his claim he would need to 
furnish new and material evidence.  In April 2006, the 
Veteran filed a NOD and restated that he never received a 
notice of denial and wished to appeal.  A July 2006 SOC 
addressed the timeliness issue and indicated none of the 
Veteran's correspondence had been returned by the postal 
service and all communication sent to him had been sent to 
the same address, which was also the latest address on the 
record.  The Veteran presented similar argument with regard 
to him never receiving the July 2004 rating decision and the 
August 2005 SOC at his June 2009 video conference hearing.  
He also testified that his daughter and son-in-law had moved 
in with him on two different occasions and suggested that 
when they moved out and changed their address the rating 
decision and SOC might have been mixed up with their mail.  
He did not provide any dates as to when they had moved out of 
his house.  
 
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a Veteran who did not file a timely 
substantive appeal and did not request, prior to the 
expiration of the time limit for such filing, an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal. Id. at 555.

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

Here, the Board considered the Veteran's contentions; 
however, there was no indication that the July 2004 rating 
decision and the August 2005 SOC were returned as 
undeliverable or were mixed up with his daughter and son-in-
law's mail.  There was nothing in the record to overcome the 
presumption, pursuant to the authority above, that the rating 
decision and SOC were properly delivered to the Veteran.  The 
Board finds that as the Veteran did, in fact, file a NOD in 
regards to the July 2004 rating decision that denied his 
claim seeking service connection for PTSD, he clearly 
received a copy of the July 2004 rating decision.  Such 
evidence undermines his argument that he then did not receive 
the August 2005 SOC that was sent to the same address that 
also specifically informed him of the time limit to filing 
his appeal.  The Board also observes that the Veteran was 
represented by a service organization and that copies of the 
July 2004 rating decision and the August 2005 SOC had been 
sent to his representative.  Under the overall circumstances, 
the Board finds that the Veteran was informed of the July 
2004 rating decision, the August 2005 SOC, and of his 
appellate rights with respect to this denial of his claim.

These criteria cited above, to which the Board are bound, are 
simply controlling given the circumstances of this case. 38 
U.S.C.A. § 7104(c).  In short therefore, the Board concludes 
that there was no timely substantive appeal from the July 
2004 rating decision that denied claim seeking service 
connection for PTSD.  As such, and in the absence of any 
evidence or compelling argument indicating that a timely 
appeal or request for an extension has been filed, the Board 
concludes the appellant's claim must be dismissed as a matter 
of law due to his failure to submit a timely appeal.  Sabonis 
v. Brown, 6 Vet. App. 426, 430, (1994); 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305.  
Moreover, because the law, not the evidence, governs the 
outcome of this matter, the notice and duty to assist 
provisions of the law are inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).


ORDER

The Board has no jurisdiction over the issue of service 
connection for PTSD because a timely substantive appeal was 
not filed; as such, the appeal is dismissed.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


